DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on November 11, 2020.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Specification
The disclosure is objected to because of the following informalities:
Reference character “674” from Fig 7, is not explicitly mentioned in the specifications, specifically in ¶0061 and should be included in accordance to MPEP 608.01 or 37 CFR 1.74.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1, 11 and 20. Step 1: the claimed invention falls under statutory categories of a machine and a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
identify, based on one or more features, a first set of talent profiles from a pool of talent profiles…; 
combine the first set of talent profiles to generate a talent profile collector; 
execute a first neural network module to generate a first-level match score between the talent profile collector and a job profile collector…; and 
determine whether to provide the first set of talent profiles to the second entity based on the first-level match score.

These limitations, describe a method and a system for evaluating employees that are at risk of being lay-off or furlough and their information to quickly identify another job position and placement within the same company's divisions and departments or other organizations (but not with business competitors). Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the combination of forms of “managing personal relationships between people” (such as following rules or instructions) and “fundamental economic principles or practices” by evaluating employees and mitigating their risk of their lay-off or furlough, to quickly place or re-organize their job placements within an organization department or other parent organizations and retain the talent while saving expenses of hiring new talent during extraordinary economic situations (e.g. pandemic, in an economic crisis among other risks). As disclosed in the specification, this invention allows the assistance of “a large number of at-risk employees to transition into next jobs made available by other employers, implementations of the disclosure provide a computer platform that may facilitate the job matching among organizations to a level beyond individual job matching.” (See ¶0014 of specifications). Finally, this claimed invention could be “engaging in commercial or legal interactions” when fulfilling business relations and agreements with other related entities or internal departments. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1, 11 and 20 as a whole, while looking for their additional element(s) of a memory device; one or more processing devices, memory device (from claim 1); a first information system; first neural network module and a second information system (from claims 11 and 20) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 2, 6, 8 – 9, 12, 16 and 18 – 19, it recites the additional element(s) of a second neural network module, first user interface (from claims 2 and 12) neural network module and first neural network module (from claims 6 and 16) and third information system (from claims 8 – 9 and 18 – 19) which are merely used as a tool to perform the abstract idea. Thus, they amount no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for executing software program instructions or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and these additional element(s) does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
Step 2B: For claims 1 – 2, 6, 8 – 9, 10 – 12, 16 and 18 – 20, these claims recite the additional elements: a memory device; one or more processing devices, memory device (from claim 1); a first information system; first neural network module and a second information system (from claims 11 and 20); a second neural network module; first user interface (from claims 2 and 12) neural network module and first neural network module (from claims 6 and 16); second neural network module (from claim 10); and third information system (from claims 8 – 9 and 18 – 19) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 3 - 10, 12 - 15 and 17, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 5 and 12 – 15: further describes the abstract idea of the “multi-level marketplace” method and the provision of set of talent profiles that are categorized in different “data items” and have features (such as “job title, team and project identifiers, job skill”, etc.). These are provided to a second entity based on a “first-level match score” and generate a “second-level match score” between the set of talent profiles and one or more job profiles in the “job profile collector” (or “data object” comprised of “job openings” associated to features from the second entity) to present the “second-level scores” in a “ranked order”. Thus, being directed to the abstract idea group of “managing personal relationships between people” when categorizing and ranking these “talent profiles” to provide them to other entities for hire as a job replacement.
Claims 6 – 7, 10 and 16 – 17: further describes the abstract idea of the “multi-level marketplace” method and the receipt of already trained “neural network module” using a “training talent profile collector and training job profile collector” from set of “talent profiles” and “job profiles” constructed. Also, the “first-level match score” is compared to a “threshold value” and if its greater than the threshold, the set of “talent profiles” are filtered and transmitted which attributes to the abstract idea group of “managing personal relationships between people” as well.
Claims 8 – 9 and 18 – 19: further describes the abstract idea of the “multi-level marketplace” method and the generation of the “second-level match score” between the “talent profile collector and a second job profile collector” from a “third entity” to determine and provide the set of profiles to the “second or third entity” based on the “first-level match score” and “second first-level match score”. In which if the “first-level match score” is greater that the “first-level match score” in goes to the “third entity”, meaning that these conditions could be directed to the abstract idea of “managing personal relationships between people” and “fundamental economic principles or practices” as the scores can represent the risk that an entity could take based on their skills, in comparison with another while managing the “new” hires which are employees familiar with the main industry. 

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 1 - 2, 4 - 12 and 14 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni (U.S. Pub No. 20200160252 A1) in view of Artificial Neural Network System Applied to Human Resource Management (referred to as Farrés hereafter by the examiner).
Regarding claims 1, 11 and 20: 
A computing system implementing a multi-level job marketplace, the computing system comprising: (claim 1)
A method for implementing a multi-level job marketplace, the method comprising: (claim 11)
A machine-readable non-transitory storage media encoded with instructions that, when executed by one or more processing devices, cause the one or more processing devices to implement a system a multi-level job marketplace, to: (claim 20)
This independent claim set is represented by claim 1
Sahni teaches:
a memory device; and (“a storage container can be, but is not limited to, a non-transitory computer readable medium for carrying out instructions using a processor to execute a process, one or more of a hard disk drive, a solid-state drive, an EEPROM, PROM, volatile or non-volatile memory…” ¶0405) Examiner note: Also, refer to ¶099 for memory details.
one or more processing devices, communicatively connected to the memory device, to: (“a storage container can be, but is not limited to, a non-transitory computer readable medium for carrying out instructions using a processor to execute a process,” ¶0405) Examiner note: Also, refer to ¶0416 for more details.
identify, based on one or more features, a first set of talent profiles from a pool of talent profiles supplied by a first information system of a first entity; (“the aggregated employee skill set data for each of the employees of the set of employees of the business and the new case requirements and skill set data are processed to identify skill set matched employee data representing a set of skill set matched employees having one or more matched skills matched to the new case skills and requirements represented in the new case requirements and skill set data.” ¶0063; Fig 2A (209); Fig 3 (323)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the set of talent profiles has been interpreted as the “aggregated employee skill set data for each of the employees”. Also, refer to ¶0064-67 for more details.
combine the first set of talent profiles to generate a talent profile collector; (“the new case requirements and skill set data and the new case rules and constraints data are used to generate new case vector data representing the required skills and requirements for a hypothetical employee ideally matched to the new case” ¶0078; Fig 2A (223)) Examiner note: Under BRI and in light of the applicant specifications in ¶0025, the talent profile collector has been interpreted as the “new case vector data”. Also, refer to ¶0083-84 for more details. 
execute a first neural network module to generate a first-level match score between the talent profile collector and a job profile collector provided by a second information system of a second entity; and (“the output of the machine learning model is raw ranked skill matched employee recommendation data. In one embodiment, the raw ranked skill matched employee recommendation data includes data representing the employees matched, or most closely matched, to the new case using the machine learning model. In one embodiment, the raw ranked skill matched employee recommendation data is then filtered based on rules and constraints represented in the new case rules and constraints data to generate filtered skill matched employee recommendation data representing the employees matched, or most closely matched, to the new case that also comply with the rules and constraints of the new case rules and constraints data.” ¶0085-86; Fig 2B (231); Fig 7 (353 and 563)) Examiner note: Under BRI and in light of the applicant specifications in ¶0034-36, the generation of a first-level match score has been interpreted as the “raw ranking” implemented on the “skill matched employee recommendation data”. Also, refer to ¶0335 – 0340 for more details. 
determine whether to provide the first set of talent profiles to the second entity based on the first-level match score. (“the aggregated employee skill set data for employees listed in the filtered skill matched employee recommendation data 565 from filtering module 355, or not listed in the filtered skill matched employee recommendation data 565 from filtering module 355, is examined in light of these additional employer/supervisor employee development rules and the list of employees included in the recommended employee data 363 is adjusted accordingly to provide for employee skill set development.” ¶0364; Fig 2B (237); Fig 3 (363); Fig 7 (563); Fig 15; Fig 17C) Examiner note: Also, refer to ¶085 – 088 to learn about the “raw ranked skill matched employee recommendation data” which includes the “data representing the employees matched, or most closely matched, to the new case using the machine learning model” and to ¶0366-367 in where the determined recommendation of “talent profiles” can be provided to a second entity such as a “any other entity, such as a corporation, responsible for approval, editing, and final employee assignment/allocation”.

Sahni does not explicitly teach the use of a specific “neural network module”. However, Farrés which is prior art related to a bachelor’s thesis in Industrial Technology Engineering in Artificial Neural Network System Applied to Human Resource Management (See Summary). Thus, teaches:
execute a first neural network module… (“Neural networks can predict the candidates that would be suitable for a job, and those jobs that meets the expectations of a person who is actively seeking work, that’s the HR application that we want to give to our artificial neural network. NN can use data from employees to identify those that are likely to stay in the organization for a certain amount of time. Also, depending on the time of the year or a particular time on the day, it is necessary to predict the number of staff necessary to cover the demands on restaurants, stores, etc. Finally, they can successfully identify employees that are suitable for specific tasks to effectively distribute employees” ¶1, 7.7 HR Management section, p.24; Figs 2 – 3 and 8) Examiner note: Also, refer to ¶2, 13 Database and 13.1 Introduction sections, p.36 to learn more about another application of “designing and implementing recommender system algorithms for job recommendations in order to predict users that may be interested in receiving a job posting as a push recommendations and at the same time meets the characteristics of an appropriate candidate for the offered job” through a “RecSys Challenge’16” given to engineers and researchers.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sahni with the ability of using a “neural network model” to generate “first-level match scores” based on a “first, second or third entity’s talent and job profiles” aggregated data to improve the speed of hiring decisions between departments when re-structuring or allocating their workforce during “extraordinary economic situations” (e.g. pandemic, in an economic crisis among other risks), as taught by Farrés because it would be “obvious to try” to automate the evaluation of scores and rankings of employee and job position aggregated data to quickly obtain an accurate hiring or workforce re-location decision based on large data sets with limited time constraints for a pool of “employees at risk of being laid-off” during hard times or economic turbulence and to guarantee an optimal productivity with the best employees. Also, Farrés acknowledges that “Neural networks can help on business processes, by using historical data and analyzing the weights of many factors, they can do predictions on the stock prices and forecast the future sales. Also, with costumers’ information the net can do a segmentation regarding the consuming behaviours in order to implement a target marketing. Moreover, gathering and treating products information with ANN helps understanding customers’ preferences on purchasing and that helps on doing sales promotions or distributing the products on the store. In order to do an effective management of a service, ANN could forecast the level of usage in order to plan the number of staff to deal with the workload. Finally, it is useful to forecast the tendency of margins on the future to give a solution on the effects of price changes” (Farrés; ¶1-2, 7 Applications section, p.22).

Regarding claims 2 and 12: 
The combination of Sahni and Farrés, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Sahni further teaches:
responsive to determining to provide the first set of talent profiles to the second entity based on the first-level match score, execute a second neural network module to generate a respective second-level match score between each of the first set of talent profiles and the at least one job profile in the job profile collector; and (“the purpose of load balancing considerations at PROCESS THE FILTERED SKILL MATCHED EMPLOYEE RECOMMENDATION DATA USING LOAD BALANCING AND OPERATIONAL CONSIDERATIONS TO GENERATE RECOMMENDED EMPLOYEE DATA FOR THE NEW CASE OPERATION 235 is to further process and/or filter the filtered skill matched employee recommendation data to generate recommended employee data for the new case based on employee workload balancing considerations as indicated in employee case loading data and in accordance with one or more rules and constraints as indicated in new case rules and constraints data. This feature is discussed in more detail below with respect to FIG. 14.” ¶0194; Fig 2B (233); Fig 14 (565 and 357)) Examiner note: Under BRI and in light of the applicant specifications in ¶0054, the second-level match score has been interpreted as the specific “235 step” for “further process and/or filter the filtered skill matched employee recommendation data”. Also, refer to ¶0195-197 for different examples of “step 235” and its details and to ¶0177 for further details of using “one or more machine learning services or modules”. 
present, in a first user interface, the second-level match scores in a ranked order. (“in FIG. 17C, in this specific example, employees 1711 and 1713 are listed first and are labeled as “top for this assignment,” i.e., are the top recommended employees. In this illustrative example, this is due to the fact employees 1711 and 1713 have the lowest skill matched closeness scores, i.e., their normalized skill matched vectors have the least weighted or non-weighted Euclidian Distance from the ideal employee vector for this case.” ¶0374; Fig 17C) 

Sahni does not explicitly teach the use of a specific (first or second) “neural network module”. However, Farrés teaches:
… execute a second neural network module… … (“Neural networks can predict the candidates that would be suitable for a job, and those jobs that meets the expectations of a person who is actively seeking work, that’s the HR application that we want to give to our artificial neural network. NN can use data from employees to identify those that are likely to stay in the organization for a certain amount of time. Also, depending on the time of the year or a particular time on the day, it is necessary to predict the number of staff necessary to cover the demands on restaurants, stores, etc. Finally, they can successfully identify employees that are suitable for specific tasks to effectively distribute employees” ¶1, 7.7 HR Management section, p.24; Figs 2 – 3 and 8) Examiner note: Under BRI, the second neural network module has been interpreted as another (or as a plurality thereof) “neural network” to refine the data of “first set of talent profiles and the at least one job profile in the job profile collector” to obtain a “second-level match score”. Also, refer to ¶1, 17.5 Number of hidden neurons section, p.57 for more details of using more than one neural network which provides benefits on getting a better “R” or a “close relationship” as later stated in to ¶1, 18 Result section, p.59.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sahni with the ability of using a “second neural network model” to generate “second-level match score” based on the “first set of talent profiles and the at least one job profile in the job profile collector”  aggregated data to improve the speed of hiring decisions between departments when re-structuring or allocating their workforce during “extraordinary economic situations” (e.g. pandemic, in an economic crisis among other risks), as taught by Farrés because it would be “obvious to try” to automate the evaluation of scores and rankings and further refine them based on the employee and job position aggregated data to quickly obtain an accurate hiring or workforce re-location decision based on large data sets with limited time constraints for a pool of “employees at risk of being laid-off” during hard times or economic turbulence and to guarantee an optimal productivity with the best employees. Also, Farrés acknowledges that “Neural networks can help on business processes, by using historical data and analyzing the weights of many factors, they can do predictions on the stock prices and forecast the future sales. Also, with costumers’ information the net can do a segmentation regarding the consuming behaviours in order to implement a target marketing. Moreover, gathering and treating products information with ANN helps understanding customers’ preferences on purchasing and that helps on doing sales promotions or distributing the products on the store. In order to do an effective management of a service, ANN could forecast the level of usage in order to plan the number of staff to deal with the workload. Finally, it is useful to forecast the tendency of margins on the future to give a solution on the effects of price changes” (Farrés; ¶1-2, 7 Applications section, p.22).

Regarding claims 4 and 14: 
The combination of Sahni and Farrés, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Sahni further teaches:
wherein each of the pool of talent profiles is associated with a corresponding employee of the first entity, and wherein each of the pool of talent profiles comprises at least one category entry, the at least one category entry comprising one or more data items. (“As seen in FIG. 4B, employee/engineer profile data 420 includes: department/product data 421A, indicating the department and/or the product line under consideration; employee/engineer contact data 421B, in this example, e-mail addresses; employee/engineer identification data 421C, in this case employee first and last name data; employee/engineer status data 421D; employee/engineer assign case work data 421E; employee/engineer hours data 421F; employee/engineer type data 421G, e.g., part-time, full-time, or contractor; employee/engineer time zone data 421H indicating the time zone in which the employee works; max case threshold data 4211 indicating the maximum number of open cases and/or milestones per time period for the employee under consideration; employee/engineer can assign P1 data 421J indicating whether the employee in question can take on priority one cases” ¶0230; Fig 4B (421A -M)) Examiner note: Under BRI and in light of the applicant specifications in ¶0025, the category entry of one or more data items for the pool of talent profiles has been interpreted as the “employee/engineer profile data 420” which contains data items as well. 

Regarding claims 5 and 15: 
The combination of Sahni and Farrés, as shown in the rejection above, discloses the limitations of claim 4.
Sahni further teaches:
combine data items in each of the set of talent profiles according to category entries in the talent profile collector; or combine data items in each of the set of talent profiles into the talent profile collector as one container data object. (“FIG. 4D is a specific illustrative example of employee/engineer case type skills data 440 included in dynamic employee/engineer skill set data of the aggregated employee skill set data and used to generate part of the normalized employee skill set vector data, in accordance with one embodiment.” ¶0235; Fig 4D) Examiner note: Under BRI and in light of the applicant specifications in ¶0025, the combination of data items and their categories from their talent profiles in a talent profile collector has been interpreted as the example of “normalized employee skill set vector data”. For more details see ¶0236-237.

Regarding claims 6 and 16: 
The combination of Sahni and Farrés, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Sahni further teaches:
receive the neural network module trained by adjusting at least one parameter associated with the first neural network module using a training talent profile collector constructed from a training set of talent profiles, and a training job profile collector constructed from a training set of job profiles. (“In one embodiment, the machine learning model is trained in an offline environment using training data including, but not limited to: total cases closed by the employee; average resolution time for cases closed by the employee; average customer satisfaction review score data for the employee; historic case data, historic client data, historic initial employee skill set data, historic dynamic employee skill set data, historic employee HR data, and historic rules and constraints data, as well as aggregated task, project, or case completion data, customer review/ratings data, and other historic case and historic employee data. In one embodiment, using this training data, the machine learning model is trained to match and rank the normalized employee skill set vector data for each initially matched employee with the new case vector data using the new case rules and constraints data as matching constraints/filters.” ¶0182; Fig 2A (221); Fig 3 (341)) Examiner note: Also, refer to ¶0255 for details of “employer/supervisor-imposed rules and constraints of employer/supervisor-imposed rules and constraints data 341” adjustments and to ¶0084-85 for ML models previously trained with vector data and its rules and constraints. 

Sahni does not explicitly teach the use of a specific “neural network module”. However, Farrés further teaches:
…first neural network module… (“Neural networks can predict the candidates that would be suitable for a job, and those jobs that meets the expectations of a person who is actively seeking work, that’s the HR application that we want to give to our artificial neural network. NN can use data from employees to identify those that are likely to stay in the organization for a certain amount of time. Also, depending on the time of the year or a particular time on the day, it is necessary to predict the number of staff necessary to cover the demands on restaurants, stores, etc. Finally, they can successfully identify employees that are suitable for specific tasks to effectively distribute employees” ¶1, 7.7 HR Management section, p.24; Figs 2 – 3 and 8) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sahni with the ability of using a “neural network model” that is already trained by adjusting data parameters to further refine or adjust the requirements data to increase the accuracy of recommending an employee based on the job requirements and constraints, as taught by Farrés because it would be “obvious to try” to automate the adjustment of the aggregated data to quickly obtain an accurate hiring or workforce re-location decision that can be recommended based on large data sets with limited time constraints for a pool of “employees at risk of being laid-off” during hard times or economic turbulence and to guarantee an optimal productivity with the best employees. Also, Farrés acknowledges that “Neural networks can help on business processes, by using historical data and analyzing the weights of many factors, they can do predictions on the stock prices and forecast the future sales. Also, with costumers’ information the net can do a segmentation regarding the consuming behaviours in order to implement a target marketing. Moreover, gathering and treating products information with ANN helps understanding customers’ preferences on purchasing and that helps on doing sales promotions or distributing the products on the store. In order to do an effective management of a service, ANN could forecast the level of usage in order to plan the number of staff to deal with the workload. Finally, it is useful to forecast the tendency of margins on the future to give a solution on the effects of price changes” (Farrés; ¶1-2, 7 Applications section, p.22).

Regarding claims 7 and 17: 
The combination of Sahni and Farrés, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Sahni further teaches:
compare the first-level match score with a threshold value; and responsive to determining that the first-level match score is equal to or greater than the threshold value, filter the first set of talent profiles (“As also seen in FIG. 17C, while employees 1715, 1717, 1719, and 1723 are recommended for this illustrative case as “good for assignment” they are not top recommended employees for this case, again based on their skill matched closeness scores which are higher than those of employees 1711 and 1713, indicating their normalized skill matched vectors are further from the ideal employee vector for this case.” ¶0375; Fig 17C) Examiner note: Under BRI, the comparison and determination of first-level match score being equal to or greater than the threshold value has been interpreted as the “normalized skill matched vectors” being “further from the ideal employee vector”. Also, refer to ¶0353 for more filtering rules and constraints based on “load balancing” and the “total assigned tasks, projects or cases open at a time”.
and transmit the set of the filtered talent profiles to the second information system of the second entity. (“As seen in FIG. 17C, “my recommendation” screen 1710 displays recommended employee data 363. As seen in FIG. 17C, in this specific example, my recommendation screen 1710 includes a listing of recommended employees of recommended employee data 363 including employees 1711, 1713, 1715, 1717, 1719, 1721, 1723, and 1725 and top recommended employees 1711 and 1713.” ¶0373; Fig 17C) 

Regarding claims 8 and 18: 
The combination of Sahni and Farrés, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Sahni further teaches:
execute the first neural network module to generate a second first-level match score between the talent profile collector and a second job profile collector provided by a third information system of a third entity; and (“the output of the machine learning model is raw ranked skill matched employee recommendation data. In one embodiment, the raw ranked skill matched employee recommendation data includes data representing the employees matched, or most closely matched, to the new case using the machine learning model. In one embodiment, the raw ranked skill matched employee recommendation data is then filtered based on rules and constraints represented in the new case rules and constraints data to generate filtered skill matched employee recommendation data representing the employees matched, or most closely matched, to the new case that also comply with the rules and constraints of the new case rules and constraints data.” ¶0085-86; Fig 2B (231); Fig 7 (353 and 563)) Examiner note: Under BRI and in light of the applicant specifications in ¶0034 for a “first-level match score”, the “second first-level match score” has been interpreted as a another the “raw ranking” implemented on the “skill matched employee recommendation data” as well.
determine whether to provide the first set of talent profiles to the second entity or the third entity based on a comparison between the first-level match score and the second first-level match score. (“in FIG. 17C, in this specific example, employees 1711 and 1713 are listed first and are labeled as “top for this assignment,” i.e., are the top recommended employees. In this illustrative example, this is due to the fact employees 1711 and 1713 have the lowest skill matched closeness scores, i.e., their normalized skill matched vectors have the least weighted or non-weighted Euclidian Distance from the ideal employee vector for this case. As also seen in FIG. 17C, while employees 1715, 1717, 1719, and 1723 are recommended for this illustrative case as “good for assignment” they are not top recommended employees for this case, again based on their skill matched closeness scores which are higher than those of employees 1711 and 1713, indicating their normalized skill matched vectors are further from the ideal employee vector for this case.” ¶0374-375; Fig 17C) 

Sahni does not explicitly teach the use of a specific first or second “neural network module”. However, Farrés further teaches:
…first neural network module… (“Neural networks can predict the candidates that would be suitable for a job, and those jobs that meets the expectations of a person who is actively seeking work, that’s the HR application that we want to give to our artificial neural network. NN can use data from employees to identify those that are likely to stay in the organization for a certain amount of time. Also, depending on the time of the year or a particular time on the day, it is necessary to predict the number of staff necessary to cover the demands on restaurants, stores, etc. Finally, they can successfully identify employees that are suitable for specific tasks to effectively distribute employees” ¶1, 7.7 HR Management section, p.24; Figs 2 – 3 and 8) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sahni with the ability of using a “neural network model” that is already trained by adjusting data parameters to further refine or adjust the requirements data to increase the accuracy of recommending an employee based on the job requirements and constraints, as taught by Farrés because it would be “obvious to try” to automate the adjustment of the aggregated data to quickly obtain an accurate hiring or workforce re-location decision that can be recommended based on large data sets with limited time constraints for a pool of “employees at risk of being laid-off” during hard times or economic turbulence and to guarantee an optimal productivity with the best employees. Also, Farrés acknowledges that “Neural networks can help on business processes, by using historical data and analyzing the weights of many factors, they can do predictions on the stock prices and forecast the future sales. Also, with costumers’ information the net can do a segmentation regarding the consuming behaviours in order to implement a target marketing. Moreover, gathering and treating products information with ANN helps understanding customers’ preferences on purchasing and that helps on doing sales promotions or distributing the products on the store. In order to do an effective management of a service, ANN could forecast the level of usage in order to plan the number of staff to deal with the workload. Finally, it is useful to forecast the tendency of margins on the future to give a solution on the effects of price changes” (Farrés; ¶1-2, 7 Applications section, p.22).

Regarding claims 9 and 19: 
The combination of Sahni and Farrés, as shown in the rejection above, discloses the limitations of claims 8 and 18.
Sahni further teaches:
wherein responsive to determining that the second first- level match score is larger than the first-level match score, the one or more processing devices are to provide the set of talent profiles to the third information system of the third entity. (“As also seen in FIG. 17C, while employees 1715, 1717, 1719, and 1723 are recommended for this illustrative case as “good for assignment” they are not top recommended employees for this case, again based on their skill matched closeness scores which are higher than those of employees 1711 and 1713, indicating their normalized skill matched vectors are further from the ideal employee vector for this case.” ¶0375; Fig 17C) Examiner note: Under BRI and in light of the applicant specifications in ¶0054, the comparison and determination of a second-level match score (which is similar to having a refined version of a “first-level match score”) being equal to or greater than the threshold value has been interpreted as the comparison and determination of a  “normalized skill matched vectors” being “further from the ideal employee vector” which can defer depending of the edited or modified rules and constraints that the entity defines (See ¶0367 and ¶0372 for details). 

Regarding claim 10: 
The combination of Sahni and Farrés, as shown in the rejection above, discloses the limitations of claims 2 and 12.
Sahni further teaches:
receive the second neural network module trained by adjusting at least one parameter associated with the second neural network module using a training talent profile and a training job profile. (“In one embodiment, the machine learning model is trained in an offline environment using training data including, but not limited to: total cases closed by the employee; average resolution time for cases closed by the employee; average customer satisfaction review score data for the employee; historic case data, historic client data, historic initial employee skill set data, historic dynamic employee skill set data, historic employee HR data, and historic rules and constraints data, as well as aggregated task, project, or case completion data, customer review/ratings data, and other historic case and historic employee data. In one embodiment, using this training data, the machine learning model is trained to match and rank the normalized employee skill set vector data for each initially matched employee with the new case vector data using the new case rules and constraints data as matching constraints/filters.” ¶0182; Fig 2A (221); Fig 3 (341)) Examiner note: Also, refer to ¶0255 for details of “employer/supervisor-imposed rules and constraints of employer/supervisor-imposed rules and constraints data 341” adjustments and to ¶0084-85 for ML models previously trained with vector data and its rules and constraints. 

Sahni does not explicitly teach the use of a specific “second neural network module”. However, Farrés further teaches:
…second neural network module… (“Neural networks can predict the candidates that would be suitable for a job, and those jobs that meets the expectations of a person who is actively seeking work, that’s the HR application that we want to give to our artificial neural network. NN can use data from employees to identify those that are likely to stay in the organization for a certain amount of time. Also, depending on the time of the year or a particular time on the day, it is necessary to predict the number of staff necessary to cover the demands on restaurants, stores, etc. Finally, they can successfully identify employees that are suitable for specific tasks to effectively distribute employees” ¶1, 7.7 HR Management section, p.24; Figs 2 – 3 and 8) Examiner note: Also, refer to ¶1, 17.5 Number of hidden neurons section, p.57 for more details of using more than one neural network which provides benefits on getting a better “R” or a “close relationship” as later stated in to ¶1, 18 Result section, p.59.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sahni with the ability of using a “second neural network model” that is already trained by adjusting data parameters to further refine or adjust the requirements data to increase and reinforce the accuracy of recommending an employee based on the job requirements and constraints, as taught by Farrés because it would be “obvious to try” to automate the adjustment of the aggregated data and further refine them to quickly obtain an accurate hiring or workforce re-location decision that can be recommended based on large data sets with limited time constraints for a pool of “employees at risk of being laid-off” during hard times or economic turbulence and to guarantee an optimal productivity with the best employees. Also, Farrés acknowledges that “Neural networks can help on business processes, by using historical data and analyzing the weights of many factors, they can do predictions on the stock prices and forecast the future sales. Also, with costumers’ information the net can do a segmentation regarding the consuming behaviours in order to implement a target marketing. Moreover, gathering and treating products information with ANN helps understanding customers’ preferences on purchasing and that helps on doing sales promotions or distributing the products on the store. In order to do an effective management of a service, ANN could forecast the level of usage in order to plan the number of staff to deal with the workload. Finally, it is useful to forecast the tendency of margins on the future to give a solution on the effects of price changes” (Farrés; ¶1-2, 7 Applications section, p.22).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni (U.S. Pub No. 20200160252 A1) in view of Artificial Neural Network System Applied to Human Resource Management (referred to as Farrés hereafter by the examiner) in further view of Watford (U.S. Pub No. 20120158414 A1).
Regarding claims 3 and 13: 
The combination of Sahni and Farrés, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Sahni further teaches:
wherein the one or more features comprise at least one of a job title, a team identifier, a project identifier, a job skill, or an education achievement, (“the HR data associated with the employees obtained at OBTAIN EMPLOYEE HR DATA OPERATION 207 can include, but is not limited to: the geographic location of the employee; the time zone associated with the employee; the working time zone associated with the employee; human languages the employee understands, speaks or writes; machine and programming languages the employee has proficiency with; employee certifications and/or education data; employee type, such as full-time, part time, contractor, etc.; employee planned Paid Time Off (PTO); and/or any other HR data,” ¶0119; Fig 2A (207)) Examiner note: Under BRI, the one or more features has been interpreted as the “Employee HR data”.  Also, refer to ¶0069-71 to learn details of “initial employee skill set data”, “dynamic employee skill set data” and their data combination and to ¶0113-0117 for more details of the process steps of receiving “initial employee skill set data” and “dynamic employee skill set data” as well.
wherein the talent profile collector comprises talent profiles of the first entity, and (“the aggregated employee skill set data for each of the employees of the set of employees of the business and the new case requirements and skill set data are processed to identify skill set matched employee data representing a set of skill set matched employees having one or more matched skills matched to the new case skills and requirements represented in the new case requirements and skill set data.” ¶0063; Fig 2A (209); Fig 3 (323)) 
wherein the job profile collector comprises job openings associated with at least one of a job title, a team identifier, or a project identifier of the second entity. (“the new case requirements and skill set data and the new case rules and constraints data are used to generate new case vector data representing the required skills and requirements for a hypothetical employee ideally matched to the new case” ¶0078; Fig 2A (223)) Examiner note: Under BRI, the functionality of the second entity’s job profile collector has been interpreted as another set of “new case vector data” as this functional step can be provided to different entities (See ¶0367). Also refer to ¶0078 and ¶0282-285 for more “vector data” details.

Sahni does not explicitly teaches the following limitation in where the “job profile collector” is specifically comprised of “job openings” in association with “one or more features”. However, Watford is a prior art directed to “A system and method for preserving the professional, economic and personal stability of workers who become unemployed and for tracking their outcomes through periods of employment/unemployment and beyond” (See abstract and ¶0002). Thus, teaches:
…job openings associated with at least one of a job title, a team identifier, or a project identifier of the second entity. (“In the embodiment of this logic flow, the candidate (client) placement process begins with an ACS [Authorized Company Subscribers] or PAS [Placement Agent Subscribers] 500, who has a job posting 505 to be filled. The ACS/PAS first searches the ASO™ resume database 510 to identify the right candidate 515, whose job skills and background match the requirements of the job posting 505. Upon identifying the right candidate, the ACS/PAS determines if the candidate identified is one of their clients 520. If the candidate is a client of the ACS or the PAS, then the ACS or the PAS proceeds to make a job offer to the client 525.” ¶0090; Fig 4 (420) and Fig 5 (515)) Examiner note: Also, refer to ¶0089 for process steps and features data details.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Sahni as modified by Farrés with the ability of incorporating “job openings” in the “job profile collector” while being associated with “one or more features” (e.g. “job title, a team identifier, or a project identifier”) of a second entity, as taught by Watford because it would be “obvious to try” to include internal “job openings” to share them with other entities and be able to allocate and re-organize the entities’ workforce between them to optimize production and save the best employees that are “at risk of being laid-off” when these entities are confronting hard times or economic turbulence. Also, Watford acknowledges that “The entire recruitment process, as it stands today, is broken and must be reformed if it is to be used to help solve the unemployment crisis and facilitate re-employment of unemployed workers. The system wrongly places a premium on and rewards recruiters for their ability to recycle passive candidates between client companies that are seeking to fill job openings. They thereby exclude unemployed workers who need jobs the most. Recruiters do not view unemployed job seekers as marketable assets and companies do not view them as highly valued and desirable products. In addition, the thousands of recruiters within the recruiting industry have failed to come together in a unified way to define the industry and establish industry wide standards and best practices. The current unemployment crisis represents the ideal opportunity for the thousands of recruitment professionals to marshal their collective strengths, expertise and resources to support an industry wide reform of the recruitment industry” (Watford; ¶0038).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Massabki (U.S. Pub No. 20180012171 A1) is pertinent because it “relates generally to tracking, sharing, exchanging and transferring resources between entities.”
Arnesti (U.S. Pub No. 20180276592 A1) is pertinent because it “relates to methods and systems for automated business practices and in particular for automated employment arrangements.”
Carrillo (U.S. Pub No. 20080189149 A1) is pertinent because it is “relates to a method, system, and program product for optimizing a workforce for an organization as a whole or for a single project.”
Garg (WO Pub No. 2021202407 A1) is pertinent because it “relates to a computer platform implementing a job marketplace that facilitates and enables quick job matching at the organization level, namely between groups of job candidates with one or more job listings, and in particular to a computer platform implementing many-to-many job marketplace for matching combinations of multiple job candidates from multiple candidate supplying companies with multiple job openings of multiple hiring companies.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687